Citation Nr: 0727084	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-20 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to the assignment of a higher rating for 
combined tension/migraine headaches, evaluated as 
noncompensably disabling until January 4, 2007, and 30 
percent disabling thereafter, on appeal from the initial 
grant of service connection.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
March 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2002, the RO denied a claim for service 
connection for a bilateral ankle disability.  In January 
2003, the veteran noted disagreement with denial of service 
connection for "bilateral ankle pain."  In a December 2003 
rating action, the RO increased the veteran's disability 
evaluation for pes planus and indicated that her ankle 
symptomatology was included in this evaluation.  This action 
effectively granted the service connection claim.  Baughman 
v. Derwinski, 1 Vet. App. 563 (1991).  That action 
constituted a full grant of the benefits sought on appeal, 
leaving no issue for the Board to adjudicate.  Seri v. 
Nicholson, No. 04-1172 (Aug. 22, 2007).

In an August 2003 decision the RO granted service connection 
for ganglion cysts and hammer toes, each evaluated as 
noncompensable.  In October 2003 the veteran submitted a 
notice of disagreement with the initial evaluations.  The RO 
issued a statement of the case, but there is no indication 
that the veteran submitted a substantive appeal, and the 
issues were not certified for appellate consideration.  The 
Board will not consider these issues.

The issues of service connection for bilateral ankle and knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left knee disability had its onset in service.

2.  A current right knee disability has not been 
demonstrated.

3.  Prior to February 25, 2005, the veteran's 
migraine/tension headaches were not reported to cause 
prostrating attacks. 

4.  Since February 25, 2005, the veteran's migraine/tension 
headaches have been manifested by prostrating attacks 
occurring at least once a month, but without severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right knee disability was not incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Prior to February 22, 2005, the schedular criteria for an 
initial evaluation in excess of 0 percent for 
migraine/tension headaches prior were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R., Part 4, Diagnostic Code 
8100 (2006).

2.  The schedular criteria for an evaluation of 30 percent 
for migraine/tension headaches have been met since February 
22, 2005; the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the left knee claim, further assistance is unnecessary to 
aid the veteran in substantiating that aspect of her appeal.  

The tension/migraine headache appeal arises from disagreement 
with the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the right knee claim, the VCAA notice 
requirements were satisfied by letters sent to the veteran in 
July 2002 and July 2005.  Moreover, because the Board is 
denying the claim, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The timing deficiency with regard to the July 2005 notice was 
cured by readjudication of the claim after the notice was 
provided.  Mayfield v. Nichoslon, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Left Knee Disability

With regard to the elements necessary for service connection, 
the record demonstrates a current left knee disability.  On a 
CT scan performed by VA in January 2003, the veteran was 
found to have a narrowed medial and lateral meniscus and a 
small cystic lesion of the proximal tibia.

Although the service medical records do not document 
treatment for a left knee disability, the veteran reported a 
fall on some rocks while stationed at Fort Bragg.  She is 
competent to report this injury, and there is no evidence to 
contradict her report.  Accordingly, the Board finds the 
evidence is in favor of a finding that there was an in-
service injury.  

A June 2003, VA examination provides competent evidence 
linking the current left knee disability to service.  The 
examiner reported that "both knees had swollen (sic) at 
times service with excess running and are related to the 
service."  The examiner added that "the timing and nature 
of symptoms consistent, in the knees, with difficulty in 
service to the extent of service connection."  Again there 
is no opinion contrary to that of the VA examiner.  Also 
weighing in favor of a link between the current left knee 
disability and service, is the fact that the disability was 
discovered within a year after the veteran's discharge from 
active duty.

As all three of the elements of service connection have been 
shown, service connection for a left knee disability is 
granted.

Right Knee Disability

Much of what has just been said of the left knee claim could 
also be said in regard to the right knee claim.  The veteran 
has provided evidence of a knee injury in service, and the VA 
examiner linked current right knee symptoms to service.

A critical difference between the right and left knee claims, 
however, is that there has been no showing of an underlying 
right knee disability.  Diagnostic studies of the right knee 
have been negative.  On the June 2003 VA examination, the 
examiner diagnosed "patellofemoral symptoms, right knee with 
normal examination."  The extensive VA outpatient treatment 
records disclose no evidence of a right knee disability.

The only post-service symptom reported by the veteran 
consists of pain.  Pain, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The weight of the evidence is thus against a finding that 
there is a current right knee disability.  Accordingly, the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Criteria for initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial evaluation assigned her 
service-connected disability.  The issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Entitlement to a compensable evaluation for headaches prior 
to January 2007 and 30 percent thereafter 

Based on in-service treatment, service connection was granted 
for combined tension sinus headaches, in a November 2002 
rating action.  A noncompensable evaluation was assigned, 
effective in March 2002.  In January 2007, the RO increased 
the rating to 30 percent disabling, effective January 4, 
2007.  The RO also recharacterized the disability to include 
migraine headaches.  Even though the RO increased the 
schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated her desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appellant's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
Migraines, with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, warrant a 50 percent evaluation.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  With prostrating attacks averaging 
one in two months over the last several months a 10 percent 
evaluation is provided.  A noncompensable evaluation is 
provided for less frequent attacks.  38 C.F.R. Part 4, § 
4.124, Diagnostic Code 8100.

The rating criteria do not define "prostrating".  The courts 
have also not defined "prostrating" for purposes of 
Diagnostic Code 8100.  Cf. Fenderson, supra in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness." 

In considering the period prior to January 2007, there is no 
evidence of prostrating attacks prior to January 22, 2005.

At VA examination in October 2002, the veteran reported a 
history of headaches following an epidural.  She stated that 
she was able to attend school despite her headaches that 
occurred approximately 2-3 times a month.  She also indicated 
that if her headaches were severe she was unable to drive.  
In a statement received in June 2003, she reported that she 
was experiencing headaches but did not report the frequency 
or severity of the headaches.  

VA outpatient records dated between 2003 and 2006 show that 
the veteran was seen for headache related complaints.  In 
June 2003, she was seen for headaches secondary to sinus 
congestion.  She was advised to continue taking Tylenol.  

On January 22, 2005 she complained of headaches every 2 weeks 
that were controlled by Naprosyn and sleeping in a dark room.  
In March 2005, the veteran requested urgent medical care and 
reported that her headaches were accompanied by nausea, 
blurred vision, and occasional dizziness that lasted 3-4 
hours.  The next day on follow up, she stated that she was 
okay.  She reported having headaches every 2 weeks controlled 
by Naprosyn and sleep.  It was noted that the veteran was a 
full time student.  In August 2005, she reported bi-frontal 
headaches that lasted 4 hours until she took Naprosyn.  She 
was prescribed Amitriptyline as preventive therapy for 
migraine headaches.  

In March and April 2006, it was noted that the veteran 
complained of recurring headaches.  She had discontinued her 
preventive and abortive therapy.  Her medication regime was 
re-instituted.  In August and September 2006, she continued 
her headache complaints.  In December 2006, she reported 
migraines 3-4 times per month.  Reportedly, Naprosyn helped 
the symptoms.  

While the veteran reported frequent headaches, they resolved 
and she was able to manage them.  The findings at no time 
during this rating period indicate that the veteran's 
headaches warrant an increased rating.  Although she 
maintains that her headaches occurred monthly, they were not 
prostrating.  Objective evidence of prostrating headaches 
occurring on average once a month over a period of several 
months, necessary for an increased rating, is not shown.  
Therefore, an increased rating for migraine/tension headaches 
is not warranted under Diagnostic Code 8100.

As noted in January 2007, the RO increased the veteran's 
disability evaluation to 30 percent, effective in January 
2007.  The Board does not find that a higher evaluation is 
warranted during this time period.  A VA neurologic 
examination was conducted in January 2007.  The veteran 
reported an increase in the frequency of frontal headaches 
that occurred approximately twice a month.  The pain was 
associated with the occipital area and her neck.  She was 
engaged in temporary work.  Her headaches caused her to miss 
work one day a month.  She further indicated that the 
headaches were severe enough to cause her to miss work and 
she was unable to drive.  There were no gross neurological 
abnormalities found on examination.  A computerized 
tomography (CT) scan was considered normal.  

The January 22, 2005 report of twice a month attacks 
requiring sleep in a darkened room, supports a finding that 
there were prostrating attacks occurring at least once a 
month over the last several months.  Hence, the criteria for 
a 30 percent rating were met as of that date.

Although the veteran reports headaches on a monthly basis, 
there is no indication in the VA clinical records that the 
disability causes severe economic inadaptability.  The record 
shows that the veteran works in a temporary position, 30 
hours a week, loosing approximately 12 days of work per year.  
The 30 percent rating contemplates a 30 percent impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  The veteran's loss of income is much less than 30 
percent.  

Before the current employment, she was making satisfactory 
progress as a full-time student.  The veteran's statements 
and medical reports form a preponderance of evidence which 
demonstrates that her migraine/tension headaches most closely 
approximate the criteria for the current 30 percent rating 
and do not approximate the very frequent completely 
prostrating and prolonged attacks which are required for the 
next higher rating.  38 C.F.R. §§ 4.7, 4.21 (2006).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran has 
reported loosing time from work, but as just discussed, this 
degree of loss is contemplated by the current schedular 
rating.  The veteran's disability has not required any 
periods of recent hospitalization.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

An increased evaluation for migraine/tension headaches in not 
warranted in this case.


ORDER

Service connection for a left knee disability, namely 
narrowed medial and lateral meniscus and small cystic lesion, 
is granted.

Service connection for a right knee disability is denied.

An initial evaluation in excess of 0 percent for 
migraine/tension headaches prior to January 22, 2005, is 
denied.

An initial evaluation of 30 percent for migraine/tension 
headaches is granted effective January 22, 2005, is denied.

An evaluation in excess of 30 percent for migraine/tension 
headaches is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


